UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1104



CLAUDE HOSCH,

                                            Plaintiff - Appellant,

          versus

NORTH CAROLINA INDUSTRIAL COMMISSION; BANDAG,
INCORPORATED,

                                           Defendants - Appellees.



                            No. 96-1135



CLAUDE HOSCH,

                                            Plaintiff - Appellant,

          versus

GRANVILLE COUNTY SUPERIOR COURT;      CHEMICAL
RESIDENTIAL   MORTGAGE  COMPANY;       BANDAG,
INCORPORATED,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-94-91-MC-5, CA-94-95-MC-5)
Submitted:   April 23, 1996              Decided:     July 18, 1996


Before WIDENER, HALL, and WILLIAMS, Circuit Judges.

No. 96-1104 affirmed and No. 96-1135 dismissed by unpublished per
curiam opinion.


Claude Hosch, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In No. 96-1104, the Appellant, Claude Hosch, appeals the

district court's order dismissing pursuant to 28 U.S.C. § 1915(d)

(1988), all Defendants in a civil suit for monetary damages arising
from the denial of worker's compensation and foreclosure upon his

home. We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge, and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Hosch v. NC Industrial Comm., No. CA-94-91-MC-5
(E.D.N.C. Dec. 20, 1995).

     In No. 96-1135, Hosch appeals the district court's order

dismissing some but not all of the Defendants pursuant to 28 U.S.C.
§ 1915(d) (1988) in another civil suit for monetary damages arising

from the same set of circumstances. We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may
exercise jurisdiction only over final orders,1 and certain inter-

locutory and collateral orders.2 The order here appealed is neither
a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss appeal No. 96-1135 as interlocutory. We

dispense with oral argument because the facts and legal contentions




     1
             28 U.S.C. § 1291 (1988).
         2
        28 U.S.C. § 1292 (1988); FED. R. CIV. P. 54(b); Cohen v.
Beneficial Industrial Loan Corp. , 337 U.S. 541 (1949).

                                        3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                       No. 96-1104, AFFIRMED
                                       No. 96-1135, DISMISSED




                               4